ORDER
hOn recommendation of the Judiciary Commission of Louisiana,
IT IS ORDERED, ADJUDGED AND DECREED that Judge Charles Elloie, Orleans Parish Criminal District Court, State of Louisiana, be and he hereby is disqualified from exercising any judicial function during the pendency of further proceedings in this matter, pursuant to La. Const. art. V, § 25(C) and Supreme Court Rule XXIII, § 27.
This order shall be effective immediately-
/s/ Jeannette Theriot Knoll
Justice, Supreme Court of Louisiana